Exhibit 10.1

GRAIN PROCUREMENT AGREEMENT

THIS GRAIN PROCUREMENT AGREEMENT (the “Agreement”) is made and entered into as
of April 26, 2007, by and between Husker Ag, LLC, a Nebraska limited liability
company (“Husker Ag”), and J.E. Meuret Grain Co., Inc., a Nebraska corporation
(“Meuret”).

RECITALS

A. Husker Ag currently operates an ethanol production plant near Plainview,
Nebraska with a nameplate capacity of 20 million gallons per year (the “Existing
Plant”), and Husker Ag is currently constructing additional plant capacity at
its existing location that will add additional nameplate capacity of 40 million
gallons per year to its plant (the “Plant Expansion”), (the Existing Plant and
Plant Expansion shall be collectively referred to as the “Plant”);

B. Meuret is regularly engaged in the business of originating, storing, handling
and marketing grain and, in particular, owns and operates a grain storage and
handling facility, and other grain storage and handling facilities, in the
region near Brunswick and Plainview, Nebraska; and

C. Meuret and Husker Ag desire to provide for the terms upon which Meuret will
procure Grain (as defined in Section 2.1(a)) for Husker Ag as well as other
matters affecting the operation of the Plant.

AGREEMENT

1. DEFINITIONS. Except as otherwise provided herein, the capitalized terms set
forth below shall have the following meanings in this Agreement:

(a) “Force Majeure” means natural catastrophes, strikes, lockouts, or other
industrial disturbances, acts of the public enemy, wars, declared or undeclared,
blockades, insurrections, riots, fires, civil disturbances, explosions,
curtailment of power or natural gas, compliance with laws, governmental
regulations, orders and requests, whether valid or not, curtailment or other
inability to obtain equipment, supplies, materials, including Grain, or
transportation facilities, breakdown of facilities, machinery or equipment and
any other cause whether of the kinds herein enumerated or otherwise, not within
the reasonable control of the party claiming suspension, all of which by the
exercise of due diligence such party could not have reasonably foreseen and
provided against; provided, however, that the settlement of strikes or lockouts
shall be entirely within the discretion of the party having the difficulty.

(b) “Freight Supplier” means any railroad, trucking company, individual trucker,
shipping container company or other freight service provider.

(c) “Governmental Authority” means any federal, state, local or foreign court,
governmental agency, authority, instrumentality or regulatory body with
jurisdiction over the parties, the property of the parties or the activities
described in or contemplated by this Agreement.

(d) “Governmental Requirement” means all laws, statutes, codes, ordinances and
governmental rules, regulations and requirements of any Governmental Authority
that are applicable to the parties, the property of the parties or activities
described in or contemplated by this Agreement.



--------------------------------------------------------------------------------

(e) “Grain Supplier” means any producer, reseller, marketer, handler or other
merchant of Grain.

(f) “Service Fee” has the meaning ascribed thereto in Section 2.4(a) of this
Agreement.

2. GRAIN PROCUREMENT.

2.1 Obligation to Supply and Procure.

(a) Meuret Obligation to Supply Grain. Subject to the Nedak and Bartlett
Agreements (as defined below), the parties acknowledge and agree that Meuret
shall have the exclusive right and obligation to provide Husker Ag with No. 2
yellow corn meeting the specifications described in this Agreement (the “Grain”)
in the full amount necessary for the operation of the Plant during the term
hereof and under the conditions herein set forth. Meuret will procure corn from
various Grain Suppliers delivered to the Plant for current and deferred
delivery. Meuret shall procure grain for Husker Ag at the lowest possible price.
This right and obligation shall apply to the Existing Plant, the Plant Expansion
and any and all other alterations, modifications or expansions thereof.

Meuret currently has procurement contracts with Nedak Ethanol, LLC and Bartlett
Feed Mill (together, the “Nedak and Bartlett Agreements”). During the term of
this Agreement, without the prior written consent of Husker Ag, Meuret shall not
directly or indirectly through one of its affiliates: (i) enter in any other
procurement or similar arrangements, whether oral or written, with any other
person or entity; or (ii) intentionally sell corn to any other ethanol plant
other than Nedak Ethanol, LLC (this includes any ethanol plant operating today
or at anytime thereafter during the term of this Agreement). The parties agree
that Meuret may enter into one or more agreements with Unified Soy Products, LLC
related to soybeans and soybean meal.

(b) Husker Ag to Purchase Exclusively from Meuret. Except as provided by
Section 2.1(c) and the Husker Trading Agreement (defined below), Husker Ag shall
purchase all of Grain procured by Meuret that is necessary for operation of the
Plant, including any and all other alterations, modifications or expansions
thereof. Husker Ag currently has a grain procurement contract with Husker
Trading, Inc. (the “Husker Trading Agreement”). Notwithstanding anything to the
contrary herein, any grain purchased by Husker Ag that is procured by any other
person or entity prior to the date of this Agreement shall be excluded from the
terms and conditions of this Agreement, which includes, without limitation, all
purchases by Husker Ag pursuant to the Husker Trading Agreement.

(c) Right to Direct Purchase. If, at any time, Husker Ag identifies Grain
offered by a reliable provider/supplier other than Meuret at more favorable
pricing (not including Service Fee) than offered by Meuret for similar grade,
quality and delivery period, Husker Ag may direct Meuret, at Meuret’s sole
discretion, to either (i) offer Grain to Husker Ag on the same or better terms
and pricing, or (ii) purchase Grain from the identified supplier and deliver it
to Husker Ag. If Meuret purchases such Grain from the identified supplier and
delivers such Grain to the Plant, the price that Husker Ag pays shall be equal
to price paid by Meuret, plus the Service Fee and the actual transportation
costs incurred by Meuret, provided that Husker Ag shall be subject to the
execution risk for such purchase.



--------------------------------------------------------------------------------

Meuret will provide to Husker Ag, from time-to-time or upon request from Husker
Ag, periodic cost comparisons of Grain from reliable suppliers (other than
Meuret) for similar grade, quality and delivery period.

(d) Minimum Supply. Meuret shall ensure that Husker Ag maintains a minimum of
four days’ supply of Grain in storage at the Plant at all times.

2.2 Estimated Grain Requirements. The parties expressly understand that Husker
Ag’s notice of monthly Grain requirements shall be a good faith estimate and
that the parties anticipate reasonable variations between delivery forecast and
actual delivery requirements. Unless the parties otherwise agree, for purposes
of this Agreement the phrase “reasonable variations” shall mean a variation of
no more than ten percent (10%) between the delivery forecast and actual delivery
requirements.

2.3 Grain Quality.

(a) Standard Grain Quality. The standard quality for Grain delivered under this
Agreement shall: (i) be No. 2 yellow corn, having no more than a 15% moisture
content; (ii) be graded in accordance with state and federal laws and in
accordance with any reasonable standards set by Husker Ag; (iii) be merchantable
and not be adulterated; and (iv) meet such additional specifications and
standards as the parties may establish from time to time by mutual agreement,
including without limitation standards and specifications related to test weight
(determined with reference to moisture content), foreign material and mycotoxin
and other toxin levels.

(b) Grain Not Meeting Quality Requirements. Husker Ag may, at its option:
(i) reject any Grain delivered by Meuret or any Grain Supplier delivering Grain
that does not meet the standards provided by Husker Ag (the “Discount
Schedule”), or (ii) accept such Grain and apply the discounts set forth in the
Discount Schedule on a load-by-load basis. Husker Ag may also establish daily or
weekly average quality levels and may reject Grain if such average quality
levels do not meet the standards described in the Discount Schedule.

(c) Changes to Discount Schedule. Husker Ag, in its sole discretion, may make
changes to the Discount Schedule from time to time, provided that Husker Ag
shall consult with Meuret regarding such changes and promptly provide notice to
Meuret of such changes. All discounts and mix-and-blend revenue on Grain
received at the Plant will be for the account of Husker Ag.

2.4 Service Fee.

(a) Service Fee. In addition to the agreed upon terms of such sales of Grain,
Husker Ag agrees to pay Meuret a service fee of $[            ]*** per bushel of
Grain delivered less the bushels subject to the Husker Trading Agreement (the
“Service Fee”). No additional charges for transportation or other services shall
be charged by Meuret; provided, however, if Husker Ag requests Meuret to perform
services beyond the scope of this Agreement, then the charges for such services
shall be negotiated at that time.

 

--------------------------------------------------------------------------------

*** — Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(b) Sales Confirmation. The sale of Grain by Meuret to Husker Ag shall be on a
delivered-to-Plant basis, without additional charge for transportation or
storage and with price, quantity, and time of delivery as mutually agreed upon
by the parties. Each individual sale shall be confirmed in a written Meuret sale
confirmation that will incorporate all particular terms of each such sale.

(c) Hedging. Meuret shall cooperate with Husker Ag to allow Husker Ag to
maintain a hedging account with a third party. As requested from time to time, a
representative of Meuret will attend meetings of the Husker Ag Risk Management
Committee.

2.5 Delivery and Transfer of Title.

(a) Delivery. Meuret shall deliver the Grain or cause the Grain to be delivered
to the Plant without additional charges for transportation or storage. Meuret
shall retain and make available, at no cost to Husker Ag and during operating
hours consistent with area grain elevators, which may vary seasonally, a minimum
of two Meuret employees to work at the Husker Ag Plant on a full-time basis to
receive, weigh, sample and grade Grain delivered. Meuret may observe delivery,
weighing and sampling at any time Husker Ag is receiving Grain. Meuret agrees to
have its employees perform these services during regular business hours or
during such other hours as reasonably agreed between the parties. Meuret will
pay all compensation and other benefits provided to the Meuret employees. Meuret
will also provide all workers’ compensation insurance for its employees and
agents and agrees to hold Husker Ag harmless and indemnify Husker Ag for any and
all claims arising out of any injury, disability or death of any of Meuret’s
employees or agents, except to the extent such injury, disability or death is
caused by the negligence or intentional act of Husker Ag or its employees.
Meuret also agrees to provide liability insurance for the acts of its employees
while on Husker Ag’s premises or while performing services under the terms of
this Agreement.

Meuret and its employees and agents shall have no claim against Husker Ag
hereunder or otherwise for vacation pay, sick leave, retirement benefits, social
security, worker’s compensation, health or disability benefits, unemployment
insurance benefits, or employee benefits of any kind. Husker Ag’s sole
obligation will be to provide the Meuret employees with adequate working space.
Husker Ag also may request the Meuret employees to perform additional tasks, as
needed. The parties agree that they will sign a separate confidentiality
agreement and Meuret will require each of its employees and agents working on
Husker Ag’s premises or otherwise working on the performance of this Agreement
to sign such confidentiality agreement.

(b) Transfer of Title. Title to the Grain and risk of loss shall pass to Husker
Ag at the scale located at the Plant. Meuret will not take title to the Grain
purchased by Husker Ag under this Agreement (other than the Grain that is
purchased directly from Meuret). Husker Ag shall be responsible for all shrink
from delivery of the Grain to the Plant until processing.

2.6 Administration and Accounting.

(a) Administration. Meuret will administer all relationships with Grain
Suppliers and Freight Suppliers to the Plant and all related activities,
including without limitation price negotiations, scheduling and inbound delivery
logistics.

(b) Accounting. Husker Ag shall provide hardware for computers and will pay for
communications fees and supplies (i.e., paper, postage, etc.) for any Meuret
employees located



--------------------------------------------------------------------------------

at Husker Ag offices or the Plant. The purpose of the computers is to allow
Husker Ag employees to obtain real time information on the Grain supply, cost,
and delivery and to permit the Meuret employees to input data into Husker Ag’s
system as requested from time to time by Husker Ag. If Husker Ag installs AGRIS
software, then Meuret will pay for the scale interface, and the parties will
participate in software training.

(c) Records. Husker Ag shall keep a set of books and records in accordance with
generally accepting accounting principals with respect to all transactions where
Meuret would be entitled to a Service Fee pursuant to Section 2.4(a) and shall
make such books and records reasonably available to Meuret at Husker Ag’s office
at any time by appointment during normal business hours upon at least five
(5) business days prior written notice; provided that Meuret shall be entitled
to no more than two (2) such visits in any calendar year.

Meuret shall keep a set of books and records in accordance with generally
accepting accounting principals with respect to all transactions where Meuret
would be entitled to a Service Fee pursuant to Section 2.4(a). Meuret shall make
such books and records reasonably available to Husker Ag at Meuret’s office at
any time by appointment during normal business hours upon at least five
(5) business days prior written notice; provided that Husker Ag shall be
entitled to no more than two (2) such visits in any calendar year. In addition,
Meuret shall make available its daily bid records along with any other records
reasonably related to Meuret’s historical corn purchases. Husker Ag shall have
reasonable access to all such corn purchasing records.

2.7 Communications and Contracts with Grain Suppliers.

(a) Communications with Grain Suppliers. Meuret shall maintain and publicize a
dedicated telephone line for procurement of Grain to supply Husker Ag. Meuret
shall allow for Husker Ag staff to purchase and receive Grain from local grain
producers at the Plant, provided that, any such purchases shall be (i) at the
posted price for the day of delivery, and (ii) promptly confirmed by telephone
or electronic message to Meuret.

(b) Contracts with Grain Suppliers. Meuret shall provide programs for grain
origination in addition to spot pricing (e.g., hedge to arrive). Husker Ag shall
be the contracting party on all contracts with Grain Suppliers, and Meuret may
designate the Plant as the designated delivery point. All contracts and other
communications with Grain Suppliers shall reference Husker Ag.

2.8 Self-Dealing. If Meuret procures any Grain on behalf of Husker Ag from
Meuret or any of its affiliates, Meuret shall ensure that the price negotiated
for such Grain is the same price that would be paid to a unrelated third party.
Meuret shall provide written notice of any such transactions to the Husker Ag
General Manager and Risk Management Committee within five (5) business days.



--------------------------------------------------------------------------------

3. INVOICING AND PAYMENT.

3.1 Preparation of Invoices. Meuret will issue a monthly invoice to Husker Ag no
later than the fifth (5th) day of each month for Grain delivered during the
prior month. The invoice will be for the amount of net bushels of Grain
delivered to Husker Ag pursuant to this Agreement (less any Grain procured under
the Husker Trading Agreement) multiplied by $[            ].***

3.2 Payment Terms. Husker Ag shall pay by wire transfer (or other agreed method)
to Meuret the amount invoiced by the close of business on the tenth
(10th) business day.

4. WARRANTIES AND REPRESENTATIONS

4.1 Common Warranties and Representations. Each party represents and warrants to
the other party that:

(a) it is duly incorporated or organized and in good standing in its state of
incorporation or organization; it is qualified to do business in the State of
Nebraska; it has full power and authority to enter into and perform this
Agreement;

(b) all necessary action has been taken by the representing party to authorize
the execution, delivery and performance of this Agreement; the execution,
delivery and performance of this Agreement by such representing party does not,
and will not, violate or constitute a breach of or default under any
Governmental Requirement or any indenture, contract or other instrument to which
the representing party or its assets are bound or to which its business is
subject; and

(c) upon execution and delivery of this Agreement by the representing party,
this Agreement will constitute the legal and binding agreement of the
representing party enforceable against such representing party in accordance
with its terms.

4.2 Meuret Warranties and Representations.

(a) Meuret, either through its own management or through lawful contracts
entered into with third parties, currently has and shall maintain or cause to be
maintained such licenses, permits and/or authorities as may be required to
lawfully engage in the purchase and sale of the Grain; and

(b) Meuret represents that it is free to enter into this Agreement, and that
this engagement does not violate the terms of any agreement between Meuret and
any third party.

4.3 Husker Ag Warranties and Representations. Husker Ag shall maintain such
licensing and certifications for the weigh scales, moisture testers and truck
probes to receive and obtain official weights and other aspects of Grain
delivered to the Plant.

5. TERM AND TERMINATION

5.1 Term of the Agreement. The initial term of this Agreement (the “Initial
Term”) shall commence on the date hereof for a three year period. Meuret shall
begin providing Grain to Husker Ag when reasonably requested by Husker Ag which
is expected to be within thirty (30) days from the date hereof. This Agreement
shall automatically renew for an additional

--------------------------------------------------------------------------------

*** – Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

twelve (12) month period (a “Renewal Term”) at the end of the Initial Term and
at the end of each Renewal Term thereafter, unless either Husker Ag or Meuret
provides the other with written notice of its intent not to renew the Agreement
not less than six months prior to end of the Initial Term or any subsequent
Renewal Term.

5.2 Termination.

(a) Termination Upon Default. Upon the occurrence and during the continuance of
any one or more Events of Default by a party and the expiration of any
applicable cure period, then, at the other party’s sole discretion, such other
party may declare this Agreement terminated effective immediately by issuing a
written notice to the other party.

(b) Suspension of Operations. If the operation of the Plant is suspended for six
(6) months or more, then, either party may declare this Agreement terminated
effective immediately by issuing a written notice to the other party.

(c) Change of Control. Notwithstanding anything herein to the contrary, in the
event of a Change of Control (as defined below), such Change of Control shall
not be deemed an “Event of Default” under this Agreement. However, the party who
is not subject to the Change of Control event may terminate this Agreement, in
its sole discretion, on the closing date of the Change of Control event. For
purposes of this Agreement, a “Change-in-Control” shall mean: (i) the sale of
substantially all of the assets of either party to another person or entity,
(ii) the acquisition of actual or beneficial ownership of more than fifty
percent (50%) of the total combined voting power of either party’s shares or
membership units entitled to vote by a person or group of persons acting in
concert who did not own more than fifty percent (50%) on the date of this
Agreement, or (iii) the merger of either party into another entity where such
party’s shareholders or members (determined as of the date of merger) own
(directly or indirectly) less than fifty percent (50%) of the shares of the
surviving entity.

6. EVENTS OF DEFAULT AND REMEDIES.

6.1 Events of Default and Notice.

(a) Events of Default by either Husker Ag or Meuret. Any one or more of the
following constitute an Event of Default by either Meuret or Husker Ag relating
to their respective obligations hereunder:

(i) if a party defaults in the performance of, or fails to observe, any
covenant, agreement, or condition contained in this Agreement and such default
or failure continues for a period of thirty (30) days after written notice of
such default or failure has been given to the defaulting party by the other
party (other than a default described elsewhere in this Agreement that has a
shorter period);

(ii) immediately if (A) a petition of bankruptcy under the present or any future
bankruptcy act or code or any other act or code for the relief of debtors (I) is
filed voluntarily by a party, or (II) is filed against a party and remains in
place for more than 30 days, or (B) if a receiver or trustee is appointed to
take control of substantially all of the assets of such party or of such party’s
interest under this Agreement, or (C) if such party makes an assignment for the
benefit of creditors of a material percentage of its assets, or (D) if a party
terminates its existence or liquidates, voluntarily or involuntarily, any
substantial part of its assets; or



--------------------------------------------------------------------------------

(iii) if a party assigns its interest under this Agreement other than in
accordance with the provisions hereof; notwithstanding the foregoing, Meuret
hereby consents to any collateral assignment of this Agreement to Husker Ag’s
lender, in the event of a Husker Ag Event of Default, as may be required by any
such lender from time to time.

(b) Husker Ag Event of Default. If Husker Ag fails to pay any outstanding
invoice for more than twenty (20) business days from the date of receipt
thereof, Meuret may declare an Event of Default.

6.2 Remedies.

(a) Husker Ag’s Remedies. If Meuret fails to deliver Grain as required by this
Agreement or fails to maintain the minimum supply in accordance with
Section 2.1(d) above, or if Husker Ag reasonably in good faith believes that
Meuret will fail to deliver Grain as required by this Agreement, Husker Ag may:
(i) in good faith and without unreasonable delay, make any reasonable purchases
of Grain in substitution of the quantity due from Meuret, (ii) recover from
Meuret as damages the difference between the cost of cover under (i) and the
Meuret posted price (or the average price at the comparable location(s), if
Meuret has not posted a price), plus the Service Fee, together with any
incidental or consequential damages, but less expenses saved in consequence of
Meuret’s breach, (iii) seek and receive injunctive relief or a decree of
specific performance, or (iv) credit the amount of damages Meuret has become
obligated to pay Husker Ag, as determined by arbitration or if arbitration fails
to occur as required hereby, a court of competent jurisdiction, to Husker Ag and
set off such amount against any amounts owed by Husker Ag to Meuret.

(b) Meuret’s Remedies. If Husker Ag fails to make any payment for Grain
delivered by Meuret and accepted by Husker Ag under the terms of this Agreement,
Meuret may recover the payments from Husker Ag. Meuret may withhold future
scheduled deliveries only if Husker Ag fails to pay Meuret the payments owed
Meuret as provided by this Agreement within two (2) business days after Husker
Ag and Husker Ag’s lender’s receipt of Meuret’s written demand for payment, and
failure to cure within such time period. Meuret shall also have the right to
specifically enforce the terms of this Agreement, including, but not limited to,
the obligation of Husker Ag to purchase all of the Grain needed to operate the
Plant from Meuret.

(c) No Exclusive Remedy. No right, power or remedy conferred by this Agreement
shall be exclusive of any other right, power or remedy now or hereafter
available at law, in equity, by statute or otherwise.

6.3 Waiver. Waiver or the lack of enforcement of its right by either party of
any breach of the terms and conditions herein contained shall not be construed
as a waiver of any subsequent breach of the same or any other provision of this
Agreement.

7. FORCE MAJEURE.

7.1 Relief from Obligation to Deliver or Accept Grain. In the event of either
party being rendered reasonably unable by Force Majeure to perform any of its
obligations in receiving or delivering Grain hereunder, the obligations of such
party shall be suspended, to the extent it is unable, in whole or in part, to
receive or deliver Grain by reason of Force Majeure, during the continuance of
any inability so caused and the cause of such inability shall, so far as
possible, be remedied with reasonable diligence. However, the party not subject
to the Force Majeure event may, during such period, accept performance from the
other party or a third party as it may reasonably determine under the
circumstances.



--------------------------------------------------------------------------------

7.2 Force Majeure Expenses.

(a) Notice by Meuret of Force Majeure. Upon notice by Meuret of Force Majeure,
Husker Ag may: (i) in good faith and without unreasonable delay, make any
reasonable purchases of Grain in substitution of the quantity due from Meuret,
and (ii) recover from Meuret as damages the difference between the cost of cover
under (i) and the Meuret posted price (or the average price at the comparable
location(s), if Meuret does not have a posted price), plus the Service Fee, but
less expenses saved in consequence of Meuret’s breach.

(b) Notice by Husker Ag of Force Majeure. Upon notice by Husker Ag of Force
Majeure, Meuret may: (i) in good faith and without unreasonable delay, attempt
to settle any existing purchase agreements with Grain Suppliers to release
Husker Ag of any obligation to take delivery or Grain or negotiate an alternate
purchaser for such Grain, and (ii) recover from Husker Ag as damages the
settlement amount or the difference between the cost of corn and the covering
sale under, plus the Service Fee, but less expenses saved in consequence of
Husker Ag’s breach. The parties understand and agree that, upon resumption of
normal operations, the obligation to pay any such Force Majeure expenses by
Husker Ag shall be subordinate to payment of operating expenses and debt service
payments.

8. INDEMNITY.

8.1 Meuret Duty to Indemnify. Meuret agrees to indemnify and hold Husker Ag
harmless against any and all claims, losses, damages or expenses by or on behalf
of any person or entity arising out of the performance of any covenant or
agreement to be performed by Meuret, or arising from any act or negligence or
willful misconduct on the part of Meuret, any person or entity claiming by,
through or under Meuret or its agents, contractors, employees or invitees,
including reasonable attorney fees, expenses, and liabilities, incurred in
connection with any such claim or action or proceeding brought against Husker
Ag.

8.2 Husker Ag Duty to Indemnify. Husker Ag agrees to indemnify and hold Meuret
harmless against any and all claims, losses, damages or expenses by or on behalf
of any person or entity arising out of the performance of any covenant or
agreement to be performed by Husker Ag, or arising from any act or negligence or
willful misconduct on the part of Husker Ag, any person or entity claiming by,
through or under Husker Ag or its agents, contractors, employees or invitees,
including reasonable attorney fees, expenses, and liabilities, incurred in
connection with any such claim or action or proceeding brought against Meuret.

9. NON-DISCLOSURE. Except as and to the extent required by law, neither party,
nor its employees, officers, affiliates, or agents, will disclose or permit
disclosure of the terms of this Agreement or of any non-public information
provided to either party pursuant to this Agreement. The parties will direct
their representatives not to make, directly or indirectly, any public comment,
statement or communication with respect to, or otherwise to disclose or to
permit the disclosure of the terms of this Agreement. If a party is required by
law to disclosure the terms of this Agreement, it must first provide in writing
to the other party the content of the proposed disclosure, the reasons that such
disclosure is required by law, and the time and place that the disclosure will
be made. Notwithstanding any other provision contained in this Agreement, Meuret
acknowledges and agrees that the disclosure of this Agreement and the
transactions contemplated hereby by Husker Ag in any report filed with the
Securities and Exchange Commission at any time after the date hereof will not be
a violation of this Section 9.



--------------------------------------------------------------------------------

10. MISCELLANEOUS PROVISIONS.

10.1 Notices. All notices, demands or requests by one party to another party
shall be given at the address provided below:

 

For Husker Ag:   With a copy to:     

 

Husker Ag, LLC

    

 

Doug Murray

     Attn: Mike Kinney, Chairman      Baird Holm LLP      54048 Highway 20     
1500 Woodmen Tower      Plainview, Nebraska 68769      Omaha, Nebraska 68102   
 

Facsimile: (402) 582-3888

 

    

Facsimile: (402) 344-0588

 

   For Meuret:   With a copy to:     

 

J.E. Meuret Grain Co., Inc.

    

 

[n/a]                                                      

     Attn: Pat Meuret                                            
                              101 North Franklin Street     
                                                                     Brunswick,
Nebraska 68720                                            
                              Facsimile: (402) 842-3115      Facsimile:
                                             

Notices may be given by facsimile. Each party shall have the right, from time to
time, to designate a different address by notice given in conformity with this
section.

10.2 Successors in Interest. Each and all of the covenants, conditions and
restrictions in this Agreement shall inure to the benefit of and shall be
binding upon the successors, assigns, transferees, sublessees, licensees of the
parties hereto.

10.3 Relationship of Parties. No partnership, joint venture or any other special
relationship between the parties is created by this Agreement.

10.4 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the matters covered herein, and no other agreement,
statement or promise made by any party, to any employee, officer, or agent of
any party, which is not contained in this Agreement shall be binding or valid.

10.5 Modification. This Agreement may not be modified or amended except in
writing duly executed by both parties and shall not be modified or altered by
any subsequent course of performance by either of the parties, except as
expressly otherwise herein provided.

10.6 Choice of Law. This Agreement shall be deemed to have been made and
executed in the State of Nebraska and the validity, construction,
interpretation, effect and enforcement thereof shall be governed by the laws of
the State of Nebraska.

10.7 Attorney’s Fees and Costs. Should either party institute any action or
proceeding in court or before any arbitral body to enforce any provision of this
Agreement or any Grain sale contract or for damages by reason of an alleged
breach of any provision of this Agreement or any Grain sale contract, the
prevailing party will be entitled to receive from the losing party such amount
as the court or arbitral body may adjudge to be reasonable attorneys’ fees for
the services rendered to the prevailing party in such action or proceeding.



--------------------------------------------------------------------------------

10.8 Headings and Captions. The headings and captions of the titles, articles,
sections, and subsections of this Agreement are inserted for convenience of
reference only, and do not constitute part of the Agreement.

10.9 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall in such event be deemed an original, but all
of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

J.E. MEURET GRAIN CO., INC.    HUSKER AG, LLC, a Nebraska corporation    a
Nebraska limited liability company By:  

/s/ Pat Meuret

   By:  

/s/ Mike Kinney

Name:   Pat Meuret    Name:   Mike Kinney Title:   President    Title:  
President & Chairman of the Board